                                                       1 Dina R. Richman (SBN 251088)
                                                         COZEN O'CONNOR
                                                       2 601 S. Figueroa Street, Suite 3700
                                                         Los Angeles, CA 90017
                                                       3 Telephone: 213.892.7900
                                                         Toll Free Phone: 800.563.1027
                                                       4 Facsimile: 213.892.7999
                                                         drichman@cozen.com
                                                       5
                                                         Michael D. Rafalko (Pro Hac Vice)
                                                       6 Katharine E. Mooney (Pro Hac Vice)
                                                         Philadelphia, PA 19103
                                                       7 Telephone: 215.665.2000
                                                         Facsimile: 215.665.2013                                 NOTE: CHANGES MADE BY THE COURT
                                                       8 mrafalko@cozen.com
                                                         kmooney@cozen.com
                                                       9
                                                         Attorneys for Plaintiff
                                                      10 TRANSAMERICA LIFE INSURANCE
                                                         COMPANY
                                                      11
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                                    UNITED STATES DISTRICT COURT
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                      14
                                                      15
                                                         TRANSAMERICA LIFE INSURANCE                              Case No.: 2:19-cv-00662-SVW(JPRx)_
                                                      16 COMPANY,
                                                                                                                  STIPULATED
                                                      17         Plaintiff,                                       CONFIDENTIALITY AND
                                                                                                                  PROTECTIVE ORDER
                                                      18           vs.
                                                                                                                  Hon. Stephen V. Wilson
                                                      19 VLADIMIR LUKASHIN, OKSANA                                Hon. Jean P. Rosenbluth
                                                         FAERMAN, GOLDEN AGE HOME                                 (Magistrate Judge)
                                                      20 CARE, INC. and ROBERT PARKENS
                                                         (Individually and as Principal of Golden
                                                      21 Age Home Care),
                                                      22              Defendant.

                                                      23
                                                                   Plaintiff, Transamerica Life Insurance Company (“Transamerica”), and Defendants,
                                                      24
                                                           Vladimir Lukashin, Golden Age Home Care, Inc. and Robert Parkens (collectively the “Parties”),
                                                      25
                                                           hereby agree to the terms of this Stipulated Confidentiality and Protective Order in connection
                                                      26
                                                      27 with the Transamerica v. Lukashin et al. matter (the “Litigation”):
                                                      28                                                     1
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1         I.          Scope. All materials produced or adduced in the course of discovery, including but
                                                       2 not limited to, initial disclosures, responses to discovery requests, deposition testimony and
                                                       3
                                                           exhibits, documents produced in response to a subpoena, and information derived directly
                                                       4
                                                           therefrom (collectively “documents”), shall be subject to this Order concerning Confidential
                                                       5
                                                           Information as defined below. This Order is subject to the Local Rules of this District and the
                                                       6
                                                       7 Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.
                                                       8
                                                                II.          Confidential Information. As used in this Order, “Confidential Information”
                                                       9
                                                           means information designated as “CONFIDENTIAL” by the producing Party, receiving Party,
                                                      10
                                                      11 producing non-party or “covered entity” as identified in paragraph III. based upon a good faith
                                                      12 belief by the producing or receiving Party, producing non-party or “covered entity” that such
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13 documents contain confidential, trade secret or other forms of information that should not be
                                                      14 disclosed publically.
                                                      15
                                                      16       III.          Qualified Protective Order Pursuant to HIPAA. This Order is meant to be a

                                                      17 “qualified protective order” pursuant to 45 C.F.R. § 164.512(e)(1), which governs the disclosure
                                                      18 of Protected Health Information (“PHI”) in the course of judicial proceedings. This Order applies
                                                      19 to any and all records produced by a “covered entity” as defined by 45 C.F.R. §160.103, which
                                                      20
                                                           has received a request or subpoena for medical or other records which include PHI as defined by
                                                      21
                                                           45 C.F.R. §160.103.
                                                      22
                                                      23                     A.      During the course of the Litigation, it may be necessary for “covered
                                                      24
                                                                      entities”, the Parties, their attorneys or others to disclose medical, or other types of records
                                                      25
                                                                      which contain PHI.
                                                      26
                                                      27
                                                      28                                                           2
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1                  B.        PHI produced pursuant to this HIPAA Qualified Order may include, in
                                                       2           addition to all other categories of PHI, information related to sexually transmitted disease,
                                                       3
                                                                   genetic testing, HIV, behavioral or mental health services, and treatment for alcohol and
                                                       4
                                                                   drug abuse.
                                                       5
                                                       6                  C.        By Order of this Court, any and all records containing PHI may be
                                                       7           disclosed without further notice, by any “covered entity”, Party or Party’s attorney, to:
                                                       8
                                                       9                       1.   The Parties themselves, the Parties' attorneys, experts, consultants, any

                                                      10              witness or other person retained or called by the Parties, treating physicians, other
                                                      11              healthcare providers, insurance carriers, or other entities from whom damages,
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                      compensation, or indemnity is sought, and any entity performing, monitoring, or
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                                      adjusting activities on behalf of such insurance carrier or other entity and/or their
                                                      14
                                                                      employees, agents, or third-party administrators for any of the parties involved in
                                                      15
                                                      16              litigation; in any proceeding for health oversight activities as permitted under 45 C.F.R.

                                                      17              164.512, court reporters, copy services, other similar vendors to the parties and their

                                                      18              attorneys, as well as the professional and support staff of all of the above.
                                                      19
                                                      20                       2.   Prior to disclosing PHI to persons involved in this Litigation, counsel shall

                                                      21              inform each such person that PHI may not be used or disclosed for any purpose other

                                                      22              than this Litigation. Counsel shall take all other reasonable steps to ensure that persons
                                                      23              receiving PHI do not use or disclose such information for any purpose other than this
                                                      24
                                                                      Litigation.
                                                      25
                                                      26                       3.   Within sixty (60) days after dismissal of this Litigation or entry of final
                                                      27              judgment not subject to further appeal, the Parties shall either (a) destroy, or (b) return
                                                      28                                                        3
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1              to the entity who originally produced it, all PHI, including all copies made, provided,
                                                       2              however, that one copy of all such PHI may be retained in the files of the entities
                                                       3
                                                                      referred to paragraph 3. above and may be destroyed pursuant to their regular file
                                                       4
                                                                      retention policies rather than within sixty (60) days, so long as the PHI is maintained in
                                                       5
                                                                      a secure environment.
                                                       6
                                                       7                  D.      All PHI disclosed by any “covered entity” shall be used for the sole
                                                       8
                                                                   purpose of preparing for or conducting this litigation, including, but not limited to
                                                       9
                                                                   investigation, consultation, discovery, depositions, trial preparation, trial, appeal,
                                                      10
                                                                   resolution, mediation, or uses incidental to the proceeding in the case, and shall not be
                                                      11
                                                      12           disclosed or revealed to anyone not authorized by this Protective Order.
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                                          E.      Nothing in this Order authorizes counsel for Transamerica to obtain
                                                      14
                                                                   medical records or information through means other than formal discovery requests,
                                                      15
                                                      16           subpoenas, depositions, or other lawful process.

                                                      17
                                                             IV.          Designation.
                                                      18
                                                      19                  A.      The Parties, a producing non-party or any “covered entity” may designate a
                                                      20           document as Confidential Information for protection under this Order by placing or
                                                      21
                                                                   affixing the words “CONFIDENTIAL” on the document and on all copies in a manner
                                                      22
                                                                   that will not interfere with the legibility of the document. As used in this Order, “copies”
                                                      23
                                                                   includes electronic images, duplicates, extracts, summaries or descriptions that contain the
                                                      24
                                                      25           Confidential Information. The marking “CONFIDENTIAL” shall be applied prior to or at

                                                      26           the time of the documents are produced or disclosed. Applying the marking
                                                      27           “CONFIDENTIAL” to a document does not mean that the document has any status or
                                                      28                                                        4
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1           protection by statute or otherwise except to the extent and for the purposes of this Order.
                                                       2           Any copies that are made of any documents marked “CONFIDENTIAL” shall also be so
                                                       3
                                                                   marked, except that indices, electronic databases or lists of documents that do not contain
                                                       4
                                                                   substantial portions or images of the text of marked documents and do not otherwise
                                                       5
                                                                   disclose the substance of the Confidential Information are not required to be marked.
                                                       6
                                                       7                  B.      The designation of a document as Confidential Information is a
                                                       8
                                                                   certification by an attorney, a party appearing pro se or a producing non-party that the
                                                       9
                                                                   document contains Confidential Information as defined in this order.
                                                      10
                                                      11        V.        Depositions. Deposition testimony may be marked “CONFIDENTIAL” on the
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                           record or within two (2) weeks of receipt by counsel of the transcript.
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                      14       VI.        Protection of Confidential Information.
                                                      15
                                                                          A.      General Protections. Confidential Information shall not be used or
                                                      16
                                                      17           disclosed by the Parties, counsel for the Parties or any other person identified in

                                                      18           subparagraph B. for any purpose other than in this Litigation, and any appeal thereof,

                                                      19           unless required to do so by law.
                                                      20
                                                      21                  B.      Limited Third-Party Disclosures. The Parties and counsel for the Parties

                                                      22           shall not disclose or permit the disclosure of any Confidential Information to any third

                                                      23           person or entity except as set forth in subparagraphs (i)-(ix). Subject to these
                                                      24           requirements, the following categories of persons may be allowed to review Confidential
                                                      25
                                                                   Information:
                                                      26
                                                      27
                                                      28                                                       5
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1                       1.   Counsel. Counsel for the Parties and employees of counsel who have
                                                       2             responsibility for the Litigation;
                                                       3
                                                       4                       2.   Parties. Individual Parties and employees of a Party but only to the extent

                                                       5             that counsel determines in good faith that the employee’s assistance is reasonably

                                                       6             necessary to the conduct of the Litigation in which the information is disclosed;
                                                       7
                                                       8                       3.   The Court and its personnel;

                                                       9
                                                                               4.   Court Reporters and Recorders. Court reporters and recorders engaged for
                                                      10
                                                                     depositions;
                                                      11
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                               5.   Contractors. Those persons specifically engaged for the limited purpose of
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                                     making copies of documents or organizing or processing documents, including outside
                                                      14
                                                                     vendors hired to process electronically stored documents;
                                                      15
                                                      16                       6.   Consultants and Experts. Consultants, investigators, or experts employed
                                                      17
                                                                     by the Parties or counsel for the Parties to assist in the preparation and trial of this
                                                      18
                                                                     action;
                                                      19
                                                      20                       7.   Witnesses at depositions. During their depositions, witnesses in this action
                                                      21             to whom disclosure is reasonably necessary. Witnesses shall not retain a copy of
                                                      22
                                                                     documents containing Confidential Information, except that witnesses may temporarily
                                                      23
                                                                     receive and review a copy of all exhibits marked at their depositions in connection with
                                                      24
                                                                     review of the transcripts.
                                                      25
                                                      26
                                                      27
                                                      28                                                        6
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1                           8.   Author or recipient. The author or recipient of the document (not including
                                                       2                 a person who received the document in the course of litigation); and
                                                       3
                                                       4                           9.   Others by Consent. Other persons only by written consent of the producing

                                                       5                 Party or upon order of the Court and on such conditions as may be agreed or ordered. 1

                                                       6
                                                                              C.        Control of Documents. Counsel for the parties shall make reasonable
                                                       7
                                                       8             efforts to prevent unauthorized or inadvertent disclosure of Confidential Information.

                                                       9
                                                                VII.          Inadvertent Failure to Designate. An inadvertent failure to designate a document
                                                      10
                                                           or deposition testimony as Confidential Information does not, standing alone, waive the right to
                                                      11
                                                      12 so designate the document or testimony. If a Party, producing non-party or “covered entity”
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13 designates a document as Confidential Information after it was initially produced, the receiving
                                                      14 Party, on notification of the designation, must make a reasonable effort to assure that the
                                                      15 document is treated in accordance with the provisions of this Order. No Party, producing non-
                                                      16
                                                           party or “covered entity” shall be found to have violated this Order for failing to maintain the
                                                      17
                                                           confidentiality of material during a time when that material has not been designated Confidential
                                                      18
                                                           Information, even where the failure to so designate was inadvertent and where the material is
                                                      19
                                                      20 subsequently designated Confidential Information.
                                                      21
                                                               VIII.          No Waiver by Disclosure. This Order is entered pursuant to Rule 502(d) of the
                                                      22
                                                           Federal Rules of Evidence. If a Party discloses information in connection with the Litigation that
                                                      23
                                                      24 such Party thereafter determines to be privileged or protected by the attorney-client privilege or
                                                      25 work product privilege (“Privileged Information”), the disclosures of that Privileged Information
                                                      26
                                                      27
                                                           1
                                                               The Parties hereby agree that such agreement shall not be unreasonably withheld.
                                                      28                                                               7
                                                                     TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1 will not, standing alone, constitute or be deemed a wavier or forfeiture of the privilege – in this or
                                                       2 any other action – of any claim of privilege or work product protection that the Party would
                                                       3
                                                           otherwise be entitled to assert with respect to the Privileged Information and its subject matter,
                                                       4
                                                           provided:
                                                       5
                                                       6                    A.      A producing Party must promptly notify the Party receiving the Privileged
                                                       7             Information, in writing, that it has disclosed Privileged Information without intending a
                                                       8
                                                                     waiver by the disclosure with explanation as specific as possible why the information is
                                                       9
                                                                     privileged. Upon such notification, the receiving Party must promptly notify the producing
                                                      10
                                                                     Party that it will make best efforts to destroy or delete the Privileged Information and
                                                      11
                                                      12             provide certification that it will cease further review, dissemination and use of the
                 601 S. FIGUEROA STREET, SUITE 3700
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13             Privileged Information.
                                                      14
                                                               IX.          Filing of Confidential Information. This Order does not, by itself, authorize the
                                                      15
                                                      16 filing of any document under seal.
                                                      17
                                                                X.          Challenges by a Party to Designation as Confidential Information. The
                                                      18
                                                           designation of any material or document as Confidential Information is subject to challenge by
                                                      19
                                                      20 any Party. The following procedure shall apply to any such challenge.
                                                      21
                                                                            A.      Meet and Confer. A Party challenging the designation of Confidential
                                                      22
                                                                   Information must do so promptly and in good faith and must begin the process by
                                                      23
                                                                   conferring directly, in person or telephonically, with counsel for the designating Party or
                                                      24
                                                      25           non-party. In conferring, the challenging Party must explain the basis for its belief that the

                                                      26           confidentiality designation was not proper and must give the designating Party a
                                                      27
                                                      28                                                         8
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1            reasonable opportunity to review the designated material, to reconsider the designation,
                                                       2            and, if no change in designation is offered, to explain the basis for the designation.
                                                       3
                                                       4                   B.      Judicial Intervention. A Party that has made a challenged confidentiality

                                                       5            designation may file and serve a motion that identifies the challenged material and sets

                                                       6            forth in detail the basis for the designation. Until the Court rules on the challenge, all
                                                       7            Parties shall continue to treat the materials as Confidential Information under the terms of
                                                       8
                                                                    this Order.
                                                       9
                                                      10        XI.        Action by the Court. Applications to the Court for an order relating to materials
                                                      11 or documents designated Confidential Information shall be by motion unless otherwise instructed
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                           by the Court. Nothing in this Order or any action or agreement of a Party under this Order limits
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                           the Court’s power to make orders concerning the disclosure of documents produced in discovery
                                                      14
                                                           or at trial.
                                                      15
                                                      16
                                                              XII.         Use of Confidential Documents or Information at Trial. Nothing in this Order
                                                      17
                                                           shall be construed to affect the use of any document, material, or information at any trial or
                                                      18
                                                           hearing. A Party that intends to present or that anticipates that another Party may present
                                                      19
                                                      20 Confidential Information at a hearing or trial shall bring that issue to the Court and the Parties’
                                                      21 attention by motion or in a pretrial memorandum without disclosing the Confidential Information.
                                                      22 The Court may thereafter make such orders as are necessary to govern the use of such documents
                                                      23 or information at trial
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28                                                         9
                                                                    TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1    XIII.          Confidential Information Subpoenaed or Ordered Produced in Other
                                                       2 Litigation.
                                                       3
                                                       4                   A.      If a receiving Party is served with a subpoena or an order issued in other

                                                       5           litigation that would compel disclosure of any material or document designated in this

                                                       6           Litigation as Confidential Information, the receiving Party must so notify the producing
                                                       7           Party, non-party or “covered entity”, in writing, immediately and in no event more than
                                                       8
                                                                    three (3) court days after receiving the subpoena or order. Such notification must include a
                                                       9
                                                                    copy of the subpoena or court order unless prohibited by law.
                                                      10
                                                      11                   B.      The receiving Party also must immediately inform in writing the party who
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                    caused the subpoena or order to issue in the other litigation that some or all of the material
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                                    covered by the subpoena or order is the subject of this Order. In addition, the receiving
                                                      14
                                                                    Party must deliver a copy of this Order promptly to the party in the other action that
                                                      15
                                                      16            caused the subpoena to issue.

                                                      17
                                                                           C.      The purpose of imposing these duties is to alert the interested persons to
                                                      18
                                                                    the existence of this Order and to afford the producing Party or non-party in this case an
                                                      19
                                                      20            opportunity to try to protect its Confidential Information in the court from which the

                                                      21            subpoena or order issued. The producing Party or non-party shall bear the burden and the

                                                      22            expense of seeking protection in that court of its Confidential Information, and nothing in
                                                      23            these provisions should be construed as authorizing or encouraging a receiving Party in
                                                      24
                                                                    this action to disobey a lawful directive from another court. The obligations set forth in
                                                      25
                                                                    this paragraph remain in effect while the receiving Party has in its possession, custody or
                                                      26
                                                                    control Confidential Information by the other Party to this case.
                                                      27
                                                      28                                                       10
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1    XIV.             Obligations on Conclusion of Litigation.
                                                       2
                                                                             A.     Order Continues in Force. Unless otherwise agreed or ordered, this Order
                                                       3
                                                       4           shall remain in force after dismissal or entry of final judgment not subject to further

                                                       5           appeal.

                                                       6
                                                                             B.     Obligations at Conclusion of Litigation. Within sixty (60) days after
                                                       7
                                                       8           dismissal or entry of final judgment not subject to further appeal, all Confidential

                                                       9           Information and documents marked “CONFIDENTIAL” under this Order shall be

                                                      10           returned to the producing Party unless: (1) the document has been offered into evidence or
                                                      11           filed without restriction as to disclosure; (2) the Parties agree to destruction to the extent
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                   practicable in lieu of return; or (3) as to documents bearing the notations, summations, or
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                                   other mental impressions of the receiving Party, that Party elects to destroy the documents
                                                      14
                                                                   and certifies to the producing Party that it has done so.
                                                      15
                                                      16
                                                                             C.     Retention of Work Product and one set of Filed Documents.
                                                      17
                                                                   Notwithstanding the above requirements to return or destroy documents, counsel may
                                                      18
                                                                   retain (1) attorney work product, including an index that refers or relates to designated
                                                      19
                                                      20           Confidential Information so long as that work product does not duplicate verbatim

                                                      21           substantial portions of Confidential Information, and (2) one complete set of all

                                                      22           documents filed with the Court including those filed under seal. Any retained Confidential
                                                      23           Information shall continue to be protected under this Order. An attorney may use his or
                                                      24
                                                                   her work product in subsequent litigation, provided that its use does not disclose or use
                                                      25
                                                                   Confidential Information.
                                                      26
                                                      27
                                                      28                                                       11
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1                     D.     Deletion of Documents filed under Seal from Electronic Case Filing (ECF)
                                                       2            System. Filings under seal shall be deleted from the ECF system only upon order of the
                                                       3
                                                                    Court.
                                                       4
                                                       5      XV.            Order Subject to Modification. This Order shall be subject to modification by

                                                       6 the Court on its own initiative or on motion of a Party or any other person with standing
                                                       7 concerning the subject matter.
                                                       8
                                                       9     XVI.            No Prior Judicial Determination. This Order is entered based upon the

                                                      10 representations and agreements of the Parties and for the purpose of facilitating discovery.
                                                      11 Nothing herein shall be construed or presented as a judicial determination that any document or
                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                           material designated Confidential Information by counsel or the Parties is entitled to protection
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                           under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court
                                                      14
                                                           may rule on a specific document or issue.
                                                      15
                                                      16
                                                            XVII.            Persons Bound. This Order shall take effect when approved by the Court and
                                                      17
                                                           shall be binding upon all counsel of record and their law firms, the Parties, all producing non-
                                                      18
                                                           parties and all “covered entities” that have received a request or subpoena in connection with the
                                                      19
                                                      20 Litigation.
                                                      21
                                                                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                      22
                                                      23                                          COZEN O’CONNOR

                                                      24                                          By: /s/ Michael D. Rafalko
                                                                                                  Michael D. Rafalko (appearing pro hac vice)
                                                      25                                          Katharine E. Mooney (appearing pro hac vice)
                                                                                                  Dina R. Richman
                                                      26                                          Attorneys for Plaintiff,
                                                      27                                          TRANSAMERICA LIFE INSURANCE COMPANY

                                                      28                                                      12
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
                                                       1                                    Date: May 24, 2019
                                                       2
                                                                                            LAW OFFICES OF YURI VORONIN
                                                       3
                                                                                            By: /s/ Yuri Voronin
                                                       4                                    Yuri Voronin
                                                       5                                    Attorney for Defendants
                                                                                            GOLDEN AGE HOME CARE, INC., ROBERT PARKENS
                                                       6
                                                                                            Date: May 24, 2019
                                                       7
                                                       8                                    LAW OFFICES OF JULIA SKLAR
                                                       9                                    By: /s/ Julia Sklar
                                                      10                                    Julia Sklar
                                                                                            Attorney for Defendant
                                                      11                                    VLADIMIR LUKASHIN

                                                      12
                 601 S. FIGUEROA STREET, SUITE 3700




                                                                                            Date: May 24, 2019
                       LOS ANGELES, CA 90017
COZEN O’CONNOR




                                                      13
                                                      14 APPROVED BY THE COURT:
                                                      15 Dated: June 3, 2019
                                                      16                                                   By:
                                                                                                                 Hon. Jean P. Rosenbluth
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28                                              13
                                                                   TRANSAMERICA V. LUKASHIN ET AL – STIPULATED CONFIDENTIALITY AND PROTECTIVE
                                                           ORDER
